Citation Nr: 1519479	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-05 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected right ankle disability.


REPRESENTATION

Veteran represented by: Neil B. Riley, Agent


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1975 to October 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision in which the RO in Oakland, California denied service connection for lumbar degenerative disc disease claimed as secondary to right ankle disability.   In August 2012, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in January 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2013.  Jurisdiction of the appeal has since been transferred to the RO in St. Paul, Minnesota.

In July 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  After the hearing, the record was left open for a total of 120 days to allow for the submission of additional evidence.  Ultimately, the Veteran submitted a private examination report, along with a waiver of initial RO consideration of the additional evidence.  See 38 C.F.R. §§ 20.800 and 20.1304 (2014). 

As regards characterization of the appeal, although the RO adjudicated the claim on appeal as one for secondary service connection, as explained in more detail below, the Board has expanded the claim for service connection to encompass other theories of entitlement.

The record reflects that the Veteran was previously represented by the California Department of Veterans Affairs, as reflected in a July 2009 VA Form 21-22 (Appointment of Veteran's Service Organization as Claimant's Representative).  In January 2013, the Veteran executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming private attorney Penelope E. Gronbeck as his representative.  During the July 2014 hearing, the Veteran was represented by agent Neil B. Riley-associated with the same law firm as Ms. Gronbeck-who indicated that he would be the Veteran's representative going forward.  Subsequently, in April 2015, the Veteran executed a VA Form 21-22a in favor of Mr. Riley; a copy of that appointment has been associated with the claims file.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2014).

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claims.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of copies of the transcript of the July 2014 hearing, such documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

For reasons expressed below, the expanded claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

REMAND

The Board's review of the claims file reveals that additional action in this appeal is warranted.

The Veteran is seeking service connection for degenerative disc disease based on alternative theories of entitlement.  As noted above, the Veteran has primarily claimed that his degenerative disc disease is secondary to his service-connected right ankle disability; in this regard, he has asserted that having to alter his gait over the years, due to his service-connected ankle disability, has caused degenerative disc disease to develop.  However, during the hearing, the Veteran asserted, through his representative, that his degenerative  disc disease is the result of in-service aggravation of a pre-existing back injury. 

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on the basis of aggravation.  See 71 Fed. Reg. 52, 744-47 (Sept. 7, 2006). 

At the outset, the Board notes that no opinion concerning the matter of the Veteran's entitlement to service connection for degenerative disc disease on a direct basis has been specifically sought or received in this case.  Moreover, although the record includes both VA and private opinions addressing the matter of secondary service connection, the Board finds that both opinions are inadequate to resolve this aspect of the claim.

The report of a June 2011 VA examination includes notation that the VA examiner reviewed the Veteran's claims file and examined the Veteran.  The examiner noted the Veteran complaints that he experienced pain daily, with flare ups at least 15 days a month.  Reportedly, the Veteran did not take pain medication and did not feel that physical therapy provided any benefit.  The Veteran reported some lower right extremity weakness, without numbness or tingling.  He was able to perform activities of daily living independently and, while he did use a right ankle brace, he did not use a cane or crutches.  The Veteran's gait was noted to be normal and steady, with an occasional limp.  A spine examination revealed tenderness and paraspinal muscle spasm, with pain on flexion, but no decrease in range of motion due to pain, fatigue, weakness or lack of endurance.  The examiner reviewed an MRI of the Veteran's lumbar spine and found it showed a small left paracentral disc protrusion, which caused no significant canal or lateral recess stenosis.

The VA examiner diagnosed lumbar degenerative disc disease.  She opined that it was less likely than not that the Veteran's current lumbar degenerative disc disease was secondary to his service-connected right ankle condition.  As rationale, the examiner explained that the ankle condition may have caused some alteration in gait over the years, which led to paraspinal muscle spasm in the lumbar region, but it is less likely than not that the altered gait and muscle spasm contributes to his lumbar degenerative disc disease, which is likely due to aging.  The examiner did indicate that the lower extremity weakness described by the Veteran was likely secondary to the pain and ligament injury in the right ankle.

However, in utilizing the word "contribute" on the question of secondary service connection, the Board finds ha it is unclear whether the examiner was addressing causation only, or whether her opinion was intended to encompass causation and aggravation-both of which, as indicated above, provide potential bases for an award of secondary service connection under 38 C.F.R. § 3.310.  The Board points out that, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As for a November 2014 opinion provided by a private orthopaedic surgeon, the physician noted review of the Veteran's "medical records," but also that he did not examine the Veteran.  The physician noted a history of progressive lumbosacral pain with MRI documentation of an invertebral disc herniation, and multiple references to disabling lumbosacral pain with radiculopathy.  The physician noted that the Veteran's medical records documented ongoing documentation of right ankle and foot pain with an altered gait pattern, and determined that the Veteran's gait pattern disturbance was more likely than not an important causal factor in the Veteran's progressive lumbosacral condition.  He also concluded that the Veteran's invertebral disc syndrome was more likely than not causally related to the ankle condition, and the altered gait pattern was causally significant to an accelerated lumbar degenerative disc disease.  

Although the physician's use of the words "causal" and "causally" in the report appears to indicate that the ankle disability contributed to the development of the Veteran's low back disability, the Board finds that matter of causation is not clearly addressed.  In addition, the opinion does not address the question of aggravation, a potential basis for secondary service connection.  Moreover, the physician include no stated rationale for his conclusion that the Veteran's altered gait is connected to the lower back disability, and provided only the conclusion that the two disabilities are linked.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  
 
Because neither of the medical opinions of record address direct service connection, and both fail to adequately resolve the questions for consideration in resolving the matter of secondary service connection, the Board finds that a new VA examination and opinion by an appropriate physician-based on a full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-is needed to fairly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Prior to arranging to obtain further medical opinions on the claim, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran's claims file are from the Palo Alto, California VA Medical Center (VAMC), dated through June 2011.  In addition, the Board notes that since that time, the Veteran has relocated to the state of Minnesota.  On remand, the AOJ should obtain records of any relevant VA treatment the Veteran may have undergone since June 2011, to include any VAMC in Minnesota, in order to ensure that the Veteran's claim is adjudicated based on an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since June 2011, to include from the Palo Alto, California VA Medical Center and any VA facility in Minnesota.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine examination by an appropriate physician..

The entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disabilities of the lumbar spine.

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, addressing each of the following (as appropriate):

(a)  Whether lumbar spine disability clearly and unmistakably existed prior to service; and, if so, whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond natural progression) during or as a result of service, resulting in current disability. 

(b) If lumbar spine disability is found not to have clearly and unmistakably existed prior to service, whether it is at least as likely as not (i.e., 50 percent or greater probability) that any such disability had its onset in, or is otherwise medically-related to the Veteran's military service, to include any injury or complaints therein.

(c)  If the disability is found not to be service-related, whether it is at least as likely as not (i.e., a 50 percent or greater probability ) that the Veteran's degenerative disc disease (1) was caused by, or (2) is aggravated (worsened beyond its natural progression) by, his service-connected right ankle disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In providing the requested opinions, the physician must  consider and discuss all pertinent medical evidence and lay assertions, to include the Veteran's contentions that he fell from a rope swing at age 14 and injured his back, and that an altered gait due to the right ankle disability has caused or aggravated his low back disability. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the expanded claim on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




